DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
2.	The preliminary amendment filed on September 11, 2018 has been entered in the above-identified application. Claims 5, 6, and 7 are amended. New claims 8-16 have been added. Claims 1-16 are pending and under consideration. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tenra et al. (US 2007/0196665 A1).  
   	Tenra et al. disclose a vacuum heat insulation material (equivalent to the vacuum heat insulating material of the claimed invention) has a covering material (equivalent to the sheath material of the claimed invention) which is a lamination body including a sealant layer, a metal foil layer, a first plastic film layer, and a second plastic film layer which are laminated in this order from inside to outside via adhesive layers. The vacuum heat insulation material contains a core material (equivalent to the core material of the claimed invention) and the covering material covers the (equivalent to the gas barrier layer containing a layered material; Page 16, lines 1927 of the as-filed Specification disclose that the layered material may be a metal foil).  In this case, the metal foil layer and the metal-deposited layer can be made of well-known material such as aluminum. With regards to instant claim 2, that the gas barrier layer contains the layered material in a resin or a resin composition, the Examiner takes the position that since the metal foil layer in Tenra et al. is in direct contact with the polymeric resin layer, it meets the limitations. In FIG. 1, vacuum heat insulation material 11 is formed by inserting core material 12 and absorbent 14 into covering material 13 and then vacuuming covering material 13.  More specifically, first of all, core material 12 is dried for 30 minutes in a drying furnace. Three sides of a laminate film are heat-sealed so as to form covering material 13 into a bag shape.  The dried core material 12 and absorbent 14 are inserted to covering material 13 thus formed into the bag shape, and covering material 13 is vacuumed in a vacuum chamber so as to have a pressure of not more than 13 Pa.  Then, the opening is heat-sealed. Sealant layer 21 means a heat-sealed layer. Since the covering material has an internal pressure as low as 13 Pa, the atmospheric pressure exerts a compressive stress of about 1 kg/ m2 inside the covering material (meeting the limitation that the core material is hermetically sealed in a decompressed state).  In FIG. 4, it is shown that the sealant layer is formed of a 50 micron thick LLDPE film (equivalent to the heat sealing resin of the clamed invention and meeting the limitations of claim 4). The vacuum heat insulation material can be used in fridge-freezers, housing, household appliances, and the like which are required to have long-term insulation performance (meeting the limitations of claims 5-16).  Furthermore, the excellent gas barrier properties allow the vacuum heat insulation material to be effectively used for heat shielding in information devices such as printers, copying machines, liquid crystal projectors, notebook personal computers. Furthermore, the excellent pinhole resistance allows the vacuum heat insulation material to be dramatically improved in processability such as 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	4.	Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/084,183 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the entire scope of the reference claims falls within the scope of the instant claims and are hence obvious. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
 5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

 	US 2011/0165367 discloses a vacuum insulation material having a core material sealed at a reduced pressure between two laminate films opposite to each other at the sealant layers, and a method of manufacturing the same.
	US 2007/0008671 discloses an insulating material containing an epoxy resin, a curing agent and a nano-filling material 
	US 2001/0008671 discloses a vacuum thermal insulator having a shell which has a vacuum space inside. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHEEBA AHMED/Primary Examiner, Art Unit 1787